Citation Nr: 1635131	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include an ingrown nail on the left big toe.

2.  Entitlement to service connection for a right foot disorder, to include an ingrown nail on the right big toe, to include as secondary to the claimed left foot disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the claimed left foot disorder.

4.  Entitlement to service connection for a thyroid disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a right wrist disorder.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for insomnia.

9.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board also notes that there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals VA medical records dated from April 1998 to November 2013.  These records were considered in a June 2014 statement of the case (SOC).  The remaining documents in Virtual VA are either duplicative of the records in VBMS or not relevant to the issues on appeal.

The issues of entitlement to service connection for a left foot disorder, a right foot disorder, a left knee disorder, and a right wrist disorder; entitlement to special monthly compensation; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the May 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for a thyroid disorder, a right shoulder disorder, hypertension, and insomnia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to service connection for a thyroid disorder, a right shoulder disorder, hypertension, and insomnia. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

During the May 2016 hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a thyroid disorder, a right shoulder disorder, hypertension, and insomnia. See Board hearing transcript, p. 2.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a thyroid disorder is dismissed. 

The appeal as to the issue of entitlement to service connection for a right shoulder disorder is dismissed. 

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for insomnia is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

During the May 2016 hearing, the Veteran indicated that he had an appointment at the Dorn VA Medical Center related to his claimed disorders the next day.  However, a review of the claims file shows that the most VA treatment record associated with the file is dated in November 2013.  Therefore, any outstanding VA treatment records should be associated with the file.

In addition, in a May 2012 private treatment note, the Veteran reported that he had several past surgeries at the Cola Foot Clinic.  On remand, the AOJ should request any necessary authorization to obtain these records.

In addition, during the May 2016 hearing, the Veteran stated that he had applied for Social Security Administration (SSA) disability benefits in approximately 2011 or 2012.  Although the benefits were denied, on remand, the AOJ should obtain the SSA decision and any medical records associated with that decision.

Moreover, the Board notes that Veteran was afforded VA feet and knee examinations in February 2013.  The VA examiner noted that the Veteran's August 1971 separation examination documented a normal examination of the feet and lower extremities and that the Veteran signed a statement that he was in good health.  He indicated that the Veteran had Bunionette surgery in 1985, which was over 14 years after he separated from service.  In addition, he noted that the Veteran stated that his knee symptoms began in 1998, which was more than 27 years after he separated from service.  The examiner opined that there was no evidence that the Veteran had any chronic foot or knee condition that was caused by military service.  However, at the May 2016 hearing, the Veteran claimed that he developed foot disorders due to the boots that he wore in service.  He also described an incident during which he purportedly injured his left knee.  In addition, the Veteran has claimed that his right foot and left knee disorders may be secondary to his left foot disorder.  However, the examiner's opinion does not address these assertions.  Therefore, an additional medical opinion is needed.

Regarding the claim for service connection for a right wrist disorder, the Veteran has not been afforded a VA examination.  He has contended that he injured his right wrist playing in a basketball game during service in 1970 or 1971.  Based on the foregoing, there is evidence that the Veteran may have a right wrist disorder that is related to his military service, and a VA examination and medical opinion are needed.

The Board further finds that the issues of entitlement to special monthly compensation and TDIU are inextricably intertwined with the pending service connection claims.  Thus, the issues should be resolved prior to resolution of the claims for entitlement to special monthly compensation and TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet, left knee, and right wrist.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records related to the surgeries performed at the Cola Foot Clinic.

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include any treatment records dated since November 2013.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left foot disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran has contended that his current bilateral foot disorder was caused by his boots on service.  Specifically, he has reported that he put insoles into his boots to cushion his feet, which caused his toes to touch the top of the inside of the boots and resulted in ingrown toenails and callouses. 

The examiner should identify any foot disorders that have been present during the pendency of the appeal, including nay ingrown toenails. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related to his service, to include his boots worn in service.

The examiner should also state whether it is at least as likely as not that any right foot disorder was either caused by or permanently aggravated by a left foot disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran has contended that his current left knee disorder was caused by an injury in service.  Specifically, he has reported that he slipped and fell while replacing the clutch on a two and a half ton truck and injured his knee in 1969 or 1970.  He has also related that his bilateral foot disorder has stressed his knee.

The examiner should identify any current left knee disorders.  

For each disorder identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury therein.  

The examiner should also state whether it is at least as likely as not that any current left knee disorder was either caused or permanently aggravated by his claimed bilateral foot disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right wrist disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The Veteran has contended that his current right wrist disorder was caused by an injury in service.  Specifically, he has reported that he injured his wrist while playing basketball in 1970 or 1971.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current right wrist disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


